                         Case 3:20-mj-00155            Document 1         Filed 07/13/20        Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                 __________ District
                                                       District                By
                                                                     of __________
                                                                of Oregon         :

                  United States of America                         )
                             v.                                    )
                KEVIN BENJAMIN WEIER
                                                                   )      Case No.      3:20-mj-00155
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    July 13, 2020,              in the county of             Multnomah        in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 USC 844(f)(1)                                Attempted arson of a federal building




         This criminal complaint is based on these facts:
See the attached affidavit of Senior Special Agent Micah Coring, Federal Protective Service.




         ✔ Continued on the attached sheet.
         u

                                                                                                 (By telephone)
                                                                                              Complainant’s signature

                                                                                  Micah Coring, Senior Special Agent, FPS
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
               12:25
WHOHSKRQHDWBBBBBBBBDPSP

Date:     7/13/2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                     Hon. Stacie F. Beckerman, U.S. Magistrate Judge
                                                                                               Printed name and title
